THE THIRTEENTH COURT OF APPEALS

                                    13-14-00756-CV


                       Valley Baptist Medical Center - Brownsville
                                            v.
 Rosalinda Battles, Gerald Battles, as Surviving Spouse of Rosalinda Battles, Amanda
 Giselle Battles, as Surviving Child of Rosalinda Battles, and Jeremy Blake Battles, as
                           Surviving Child of Rosalinda Battles


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                          Trial Cause No. 2013-DCL-4983-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed in part and rendered

in part, and the case should be remanded to the trial court. The Court orders the judgment

of the trial court REVERSED IN PART and RENDERED IN PART, and the case is

REMANDED for further proceedings consistent with its opinion. Costs of the appeal are

adjudged 50% against appellant and against appellee.

      We further order this decision certified below for observance.



June 25, 2015